DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure ([0015], [0016], [0017], [0018], [0030], [0038]) is objected to because the term “voice recognition” is misused for what nowadays is called --speech recognition-- in the speech signal processing art. While “voice recognition” and “speech recognition” were both once used interchangeably to refer to spoken word recognition, nowadays these two terms are distinguished.  The term “voice recognition” now denotes identification of who is doing the speaking (CPC class G10L 17/00, USPC class 704/246), while “speech recognition” (or “word recognition”) denotes identification of what is being said (CPC class G10L 15/22, USPC class 704/251). So, appropriate correction to the proper terms of art is required.
Claim Objections
Claims 9 and 19 are objected to because the term “voice recognition” is misused for what nowadays is called --speech recognition-- in the speech signal processing art. While “voice recognition” and “speech recognition” were both once used interchangeably to refer to spoken word recognition, nowadays these two terms are distinguished.  The term “voice recognition” now denotes identification of who is doing the speaking (CPC class G10L 17/00, USPC class 704/246), while “speech recognition” (or “word recognition”) denotes identification of what is being said (CPC class G10L 15/22, USPC class 704/251). So, appropriate correction to the proper terms of art is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 1, 11 and 20 recite the limitations of receiving text associated with a user command, storing an encrypted form of the text, checking if the encrypted text has been detected in other user commands over a certain threshold, and when such a determination is made, storing an unencrypted transcript of the text in a data table.
Apart from mentioning the data store/storage device, processor and a sensor, which are generic hardware by their recitation, nothing in the claims precludes the claimed technique from being performed in the human mind. A human may receive a user command, write out the text of the command, encrypt the text by writing it out in a different form using an established secret code, checking if the encrypted text occurs in previous user commands over a predetermined number of times, and if so, writing out for storage, an unencrypted transcript of the text in a text record table within a journal. The sensor of claim 11 is not seen to perform a precise function. The data table could be a book or journal where unencrypted transcripts are written.  The processor and the memory serve as a general purpose computer used in implementing and storing instructions for the abstract idea. The claims hereby recite a mental process.
This judicial exception is not integrated into a practical application because the claims simply teach of collecting information, converting it, checking it with stored information, and storing information.
The invention is not tied to any particular defining structure and simply provides instructions to apply the judicial exception. The techniques can be performed by a generic computer. The claims make mention of a processor, memory and a sensor which are recited at such a high level of generality or not even applied at all, that they amount to no more than general-purpose hardware used as tools to implement the abstract idea, (classifiable as automation of the mental process steps). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application.
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the processor, memory and sensor do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 11 and 20 are not eligible.
Claim 2 indicates that the encrypted text corresponds to a hash value. A human may perform hashing on a text, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 3 indicates that the other user commands are commands captured from a pool of users. A user may receive various other user commands from a variety of users, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 4 indicates identifying a value for the predetermined threshold, comparing the value against a frequency counter, and checking if the frequency counter has surpassed the threshold value. A human may identify a threshold value, count the number of times the text of the user command has been detected, and checking if the number of times the text has been detected exceeds the threshold value, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 5 indicates that the text is a raw text of the user command. A human could write out raw text as received in a command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 6 indicates that the text is a normalised version of the user command. A human could write out a normalised version of the text received in a command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 7 indicates that the text is at least an alternate text of the user command. A human may receive a user command and write out an alternate text that corresponds to the user command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 8 indicates that the data table comprises different fields with the fields selected from a group which consists of a hash value, raw transcript, normalised transcript alternative transcript, frequency count and last observed date. A human could write out a data table consisting of all the indicated fields, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 9 indicates that the command is an audible command and a voice recognition system is applied to the audible command to transcribe the audible command after detecting it. A human may receive an audible command and transcribe it by writing out the text corresponding to the received command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 10 indicates that the encrypted text is stored when a recognisable action corresponding to the user command is identified as existing. A human may choose to store an encrypted text corresponding to a user command only when it is determined that the command corresponds to an action, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 12 indicates that the encrypted text corresponds to a hash value. A human may perform hashing on a text, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 13 indicates that the other user commands are commands captured from a pool of users. A user may receive various other user commands from a variety of users, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 14 indicates identifying a value for the predetermined threshold, comparing the value against a frequency counter, and checking if the frequency counter has surpassed the threshold value. A human may identify a threshold value, count the number of times the text of the user command has been detected, and checking if the number of times the text has been detected exceeds the threshold value, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 15 indicates that the text is a raw text of the user command. A human could write out raw text as received in a command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 16 indicates that the text is a normalised version of the user command. A human could write out a normalised version of the text received in a command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 17 indicates that the text is at least an alternate text of the user command. A human may receive a user command and write out an alternate text that corresponds to the user command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 18 indicates that the data table comprises different fields with the fields selected from a group which consists of a hash value, raw transcript, normalised transcript alternative transcript, frequency count and last observed date. A human could write out a data table consisting of all the indicated fields, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 19 indicates that the command is an audible command and a voice recognition system is applied to the audible command to transcribe the audible command after detecting it. A human may receive an audible command and transcribe it by writing out the text corresponding to the received command, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Flores et al (US 2018/0278745 A1) provides teaching for identifying sensitive information in a user’s speech which gets converted to text and then gets stored in an encryption database [0025].
Sunok et al (WO 2018/117376 A1 (using the attached English translation)) provides teaching for a voice encryption processing unit which determines whether a text converted from voice corresponds to a hidden command stored in memory (page 15 lines 6-10), and determines if a text information encryption that corresponds to a voice input matches the encryption information that’s stored in the memory (page 30 lines 6-8).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657